Case 1:18-cv-24988-FAM Document 1 Entered on FLSD Docket 11/29/2018 Page 1 of 21



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                        Civil Case No.


  SANTIAGO PADILLA and MURRAY L.
  SHAMES, individually and on behalf of all
  others similarly situated,                     CLASS ACTION

                Plaintiffs,

  v.

  PORSCHE CARS NORTH AMERICA, INC., a            JURY TRIAL DEMANDED
  Delaware corporation,

                Defendant.



                                CLASS ACTION COMPLAINT




                                 CLASS ACTION COMPLAINT
Case 1:18-cv-24988-FAM Document 1 Entered on FLSD Docket 11/29/2018 Page 2 of 21




             Plaintiffs Santiago Padilla and Murray L. Shames (“Plaintiffs”), by and through their
  undersigned counsel, bring this action against Defendant Porsche Cars North America, Inc.
  (“Porsche” or “Defendant”), on behalf of themselves and a nationwide class of all current or
  former owners and/or lessees of model year 2010 through 2016 Porsche Panamera vehicles
  equipped with V8 gasoline engines (the “Panamera Vehicles”), and model year 2011 through
  2019 Porsche Cayenne vehicles equipped with V8 gasoline engines (the “Cayenne Vehicles”)
  (collectively, the “Defective Vehicles”). Upon personal knowledge of the facts pertaining to
  themselves and on information and belief as to all other matters, Plaintiffs allege as follows:
                                       NATURE OF THE CASE
             1.     This action is brought to address a persistent safety-related defect in the design
  and manufacture of the engine cooling system components in Panamera Vehicles and Cayenne
  Vehicles, including the use of adhesive to secure the slip-fit connection that joins the coolant
  pipes to the body of the thermostat housing unit assembly (the “Cooling System Defect”). The
  engine cooling systems in the Defective Vehicles are materially the same and the Cooling
  System Defect exists in all Defective Vehicles, regardless of driving conditions or compliance
  with Defendant’s recommended maintenance schedule.
             2.     Automobile engines run at very high temperatures. The engine cooling system is
  critical to normal and safe operation of a vehicle as it allows the engine to operate properly
  without overheating. Under ordinary operation, the coolant pipes repeatedly heat and cool,
  expanding and contracting with each “heat cycle.” Normal operation also exposes engine cooling
  systems to extreme temperatures and road and engine vibration. Over time, the epoxy adhesive
  degrades, loosens, and eventually fails, causing the coolant pipes to suddenly separate from the
  thermostat housing.
             3.     The Cooling System Defect presents a substantial safety risk because it can cause
  sudden engine failure and complete loss of vehicle power at any time and without warning,
  including while traveling at highway speeds. Moreover, when a coolant pipe separates from the
  thermostat housing, it separates completely, dumping a significant amount of coolant liquid
  throughout the engine compartment, onto the tires of the vehicles, and into the roadway. This
  creates an exceptionally dangerous and slippery road condition, leaving the driver of the
  Defective Vehicle and those traveling behind at risk of losing traction and control.


                                     CLASS ACTION COMPLAINT
                                                1
  00142848
Case 1:18-cv-24988-FAM Document 1 Entered on FLSD Docket 11/29/2018 Page 3 of 21




             4.   When the Cooling System Defect causes the thermostat housing unit assembly to
  separate, costly repairs are necessary to restore the Defective Vehicles to useable condition
  because a mechanic must remove multiple engine components to access and replace the failed
  parts. In addition, the sudden separation of the coolant pipe causes highly pressurized coolant to
  spray in the engine compartment, causing additional damage to the engine compartment and
  engine components. Because the Cooling System Defect may manifest outside Porsche’s
  warranty period, owners are forced to pay thousands of dollars to repair damage caused by the
  defect Defendant knows is likely to occur and to incur towing costs. Moreover, because the
  replacement parts suffer from the same design and manufacturing defects as the failed original,
  the Cooling System Defect may manifest itself multiple times throughout the life of the
  Defective Vehicle.
             5.   Consumers rely on automakers, such as Defendant, to promptly inform them and
  initiate a remedy or countermeasure when the automaker discovers a vehicle model contains a
  defect, especially one that is present in multiple models and model years, and that puts the safety
  of the drivers, their passengers, and other drivers at risk.
             6.   Porsche has known for more than a decade of the Cooling System Defect. Since at
  least 2007, various sources have put Porsche on notice that using epoxy adhesive to secure the
  coolant pipes to the body of the thermostat housing unit is a design defect, including:
  (1) Porsche’s internal records of customer complaints; (2) dealership records; (3) records from
  and complaints to the National Highway Traffic Safety Administration; (4) warranty and post-
  warranty claims; and (5) and reports and claims relating to a similar design and defect in model
  year 2001 through 2007 Porsche 996 and 997 Turbo, GT3, GT3RS, GT2, and GT2RS vehicles.
  Despite such knowledge, Porsche has never taken steps to inform the Class, accept responsibility
  for repairs to Defective Vehicles, or initiate a remedy for the Cooling System Defect.
             7.   The Defective Vehicles are sold on the promise that they are high-end
  performance vehicles, engineered and manufactured using cutting edge technology and
  materials, “advanced engineering, rigid quality control and demanding inspections.” Porsche
  promises the Defective Vehicles are safe for their intended use, “handl[ing] the daily commute as
  supremely as [they] do[] the Corkscrew at Laguna Seca.” Yet, contrary to these promises and the
  reasonable consumer expectations of Plaintiffs and the Class, Porsche uses an unreliable
  adhesive to secure slip-fit attachments between engine components that are exposed to high-
                                    CLASS ACTION COMPLAINT
                                               2
  00142848
Case 1:18-cv-24988-FAM Document 1 Entered on FLSD Docket 11/29/2018 Page 4 of 21




  pressure, extreme temperatures, and constant road vibrations. Porsche has long-known of and
  widely used superior methods to secure pipes and fittings that encounter such extreme stress.
  Yet, Porsche has failed to implement these alternative, safer designs in the Defective Vehicles,
  leaving Plaintiffs and the Class to bear the risks of the Cooling System Defect that Porsche
  created.
             8.    Plaintiffs and the Class purchased and leased Defective Vehicles that are of a
  lesser standard, grade, value, and quality than represented; and they did not receive vehicles that
  met the ordinary and reasonable consumer expectations regarding safe and reliable vehicle
  operation.
             9.    Despite its knowledge of the safety risks and high repair costs associated with the
  defect, Porsche has not warned purchasers of the defect or instructed drivers on how to handle a
  sudden loss of coolant resulting from the defect. Porsche has failed to disclose the existence of
  this defect to Plaintiffs, the other Class Members, and the public, and has failed to inspect and
  repair the Defective Vehicles, or to reimburse Plaintiffs and the other Class Members for costs
  incurred to identify and repair this defect.
             10.   Plaintiffs, on their own behalf and all others similarly situated and the general
  public, seek damages and equitable relief, including restitution and injunctive relief.
                                    JURISDICTION AND VENUE
             11.   The Court has jurisdiction over Plaintiffs’ claims pursuant to 28 U.S.C. § 1332(d),
  because: (a) this action is brought as a proposed class action under Fed. R. Civ. P. 23; (b) the
  proposed Class includes more than 100 members; (c) many of the proposed Class Members are
  citizens of states that are diverse from Porsche’s citizenship; and (d) the matter in controversy
  exceeds $5,000,000, exclusive of interest and costs.
             12.   Venue is proper in this judicial District under 28 U.S.C. § 1391(a) because a
  substantial part of the challenged conduct or omissions giving rise to claims occurred and/or
  emanated from this District and Porsche has caused harm to the Class Members residing in this
  District.
                                                 PARTIES
             13.   Plaintiff Santiago Padilla is a resident of Aventura, Florida in Miami-Dade
  County. In 2013, Plaintiff Padilla purchased a model year 2011 Porsche Panamera, equipped
  with a V8 engine, from The Collection Porsche dealership in Miami, Florida. In 2014, the
                                    CLASS ACTION COMPLAINT
                                               3
  00142848
Case 1:18-cv-24988-FAM Document 1 Entered on FLSD Docket 11/29/2018 Page 5 of 21




  Panamera suddenly overheated while driving. Plaintiff Padilla had the Panamera towed to The
  Collection where it was confirmed the coolant pipes had separated from the body of the
  thermostat housing unit due to failure of the epoxy adhesive. Plaintiff Padilla was forced to pay
  approximately $2,500 to repair the Panamera. Plaintiff Padilla purchased his Porsche Panamera
  believing it was safe. He lost money and property as a result of Porsche’s conduct. He would not
  have purchased his Porsche Panamera if he knew it contained a Cooling System Defect that
  could render the vehicle unsafe during normal use.
             14.   Plaintiff Murray L. Shames is a resident of Hillsborough County, Florida. In
  2014, Plaintiff Shames purchased a 2011 Cayenne S, equipped with a V8 engine from Carmax in
  Tampa, Florida. At the time of purchase, the Cayenne S had approximately 20,000 miles on the
  odometer. Plaintiff Shames had his Cayenne S inspected and regularly serviced at Reeves
  Porsche in Tampa, Florida. In or about April 2016, when his Cayenne S had approximately
  37,000 miles on the odometer, the Cooling System Defect manifested, causing the coolant pipes
  to separate from the body of the thermostat housing unit. Plaintiff Shames paid a local repair
  shop $1,973.41 to repair the resulting coolant leak. Seventeen months later, in September 2017,
  Plaintiff Shames was traveling from Tampa to Orlando with his wife and children in his
  Cayenne, when the vehicle suddenly overheated, spewing steam from the engine compartment.
  Plaintiff Shames had to immediately pull over, leaving him and his family stranded on the side of
  the highway until his Cayenne S could be towed back to Tampa for the necessary repairs. A
  subsequent inspection revealed that the coolant pipe had again separated from the body of the
  thermostat housing due to the failure of the epoxy adhesive. Plaintiff Shames paid the local
  repair shop $400.71 to diagnose the problem. Reeves Porsche conducted an inspection of the
  vehicle and estimated the necessary repairs at about $3,500. Plaintiff Shames wrote a letter to
  Porsche notifying it of the Cooling System Defect and demanding Porsche pay for the repairs to
  the Cayenne S. Porsche responded by refusing to cover the costs because the vehicle was outside
  Porsche’s standard warranty. Rather than repair the thermostat housing unit assembly a second
  time, Plaintiff Shames traded in his Cayenne S at a loss. Plaintiff Shames purchased his Porsche
  Cayenne S believing it was safe to drive. He lost money and property as a result of Porsche’s
  conduct. He would not have purchased his Cayenne S if he knew it a Cooling System Defect that
  could render the vehicle unsafe during normal use.


                                  CLASS ACTION COMPLAINT
                                             4
  00142848
Case 1:18-cv-24988-FAM Document 1 Entered on FLSD Docket 11/29/2018 Page 6 of 21




             15.   Defendant Porsche Cars North America, Inc. is incorporated in the State of
  Delaware and is headquartered in Atlanta, Georgia. Porsche, as the exclusive importer and
  distributor of Porsche vehicles for the United States, sold, marketed, distributed, and serviced the
  Defective Vehicles.
                                     FACTUAL BACKGROUND
        Porsche’s Use of Epoxy Adhesive on Slip-Fit Is a Design and Manufacturing Defect,
                     Rendering the Defective Vehicles Unreliable and Unsafe

             16.   Porsche vehicles are high-end performance vehicles. The Defective Vehicles at
  issue all contain upgraded performance packages and a V8 engine, including the S, 4, 4S, GTS,
  Turbo, Turbo WLS, and Turbo S models. Purchased new, the retail price for the Defective
  Vehicles begins at $45,500 for the Cayenne Vehicles, and $89,900 for the Panamera Vehicles.
             17.   Porsche knows purchasers of its vehicles reasonably expect a safe and quality
  vehicle. In its advertisements, including advertisements for the Defective Vehicles, Porsche uses
  the tagline, “Porsche, There Is No Substitute.” Porsche also represents in the owner’s manuals
  for the Defective Vehicles that “[a] lot has gone into the manufacture of your Porsche, including
  advanced engineering, rigid quality control and demanding inspections.”
             18.   Despite their significant price tag and Porsche’s representations regarding the
  quality of the Defective Vehicles, the Defective Vehicles were designed and manufactured with a
  defective coolant pipe attachment in the thermostat housing assembly unit that can suddenly
  separate while driving, causing significant damage and rendering the vehicles unsafe.
             19.   Porsche uses epoxy adhesive to attach the coolant pipes directly to the body of the
  thermostat housing. This is known as “slip-fit,” because an end of a pipe is coated with epoxy
  and inserted, or slipped, into another component. A diagram of the thermostat assembly in the
  Defective Vehicles, including the thermostat housing and coolant pipes connecting to the
  thermostat housing are pictured below:
  ///
  ///




                                    CLASS ACTION COMPLAINT
                                               5
  00142848
Case 1:18-cv-24988-FAM Document 1 Entered on FLSD Docket 11/29/2018 Page 7 of 21




             20.   The coolant pipe at issue, is the upper pipe connecting to the thermostat housing.
             21.   A vehicle’s cooling system is critical to keeping the vehicle operational and safe
  to use. When working properly, the engine coolant system keeps the vehicle from overheating
  while in use by sending a liquid coolant through the engine to pick up heat. The heated fluid then
  travels through pipes or hoses to the radiator where the hot liquid is cooled. Once the liquid is
  cooled it returns to the engine to pick up more heat. A thermostat is placed between the engine
  and radiator to monitor and regulate the temperature of the coolant liquid. A water pump ensures
  that this cycle is continuous while the vehicle is in use.
             22.   If the coolant system fails, the vehicle must be immediately turned off. If the
  vehicle remains in use without a working coolant system, the engine temperature will quickly
  rise and in a matter of minutes, an overheated engine can be rendered useless.
             23.   Every time the Defective Vehicles are driven, and the engines turned on and off,
  their cooling systems are heated significantly and then cooled. Over time, with repeated heating
  and cooling or “heat cycles,” and compounded by constant road and engine vibrations while the
  vehicle is running, the epoxy adhesive used to connect the coolant pipes to the thermostat
  housing body degrades, softens and loosens. Eventually, the coolant pipes detach as a result of
  the Cooling System Defect.
             24.   When the coolant pipes separate, there is a rapid loss of coolant into the engine
  compartment of the Defective Vehicles and the engine overheats. Eventually, the engine turns
  off, rendering the vehicles immobile, unsafe to drive and a hazard on the roadways.
                                    CLASS ACTION COMPLAINT
                                               6
  00142848
Case 1:18-cv-24988-FAM Document 1 Entered on FLSD Docket 11/29/2018 Page 8 of 21




             25.      The thermostat assemblies on the Defective Vehicles are materially the same for
  purposes of this lawsuit because they use the same defective epoxy design to join the coolant
  pipes od the body of the thermostat housing.
             26.      There is no warning to drivers of the Defective Vehicle as to when the epoxy
  adhesive will fail. As the adhesive connecting the coolant pipes begins to degrade and fail, it
  cannot be detected through a visual inspection because the epoxied part of the coolant pipes sits
  inside the thermostat housing, and the thermostat itself is blocked from view by the intake
  manifold. There is also no reinforcement on the pipe or the thermostat housing to prevent
  complete separation when the adhesive fails. The first visible sign of failure is the rapid release
  of coolant fluid when the pipe separates from the housing while the vehicle is in use.
             27.      When the thermostat assembly fails, the repairs are significant and costly. After a
  sudden coolant dump, the separated coolant pipe cannot be reattached. At a minimum, the
  vehicle’s water pump and thermostat assembly must be replaced. The coolant also often dumps
  on other critical components such as the starter and alternator, which then need to be replaced. In
  exceptionally violent failures, other electrical components and radiator(s) may be damaged.
  These repairs cost the owner thousands of dollars. Additionally, any do-it-yourself repair voids
  any existing warranties on the Defective Vehicles.
             28.      The separation of the coolant pipes in the Defective Vehicles is unrelated to and
  separate from normal wear and tear.
             29.      Although Porsche covers the cost of repair when a failure occurs inside the
  warranty period, the failures most often occur just outside the warranty period, leaving the
  significant cost of repair to the owners and lessees of the Defective Vehicles.
                   Porsche Knew of the Defect Before Manufacturing the Defective Vehicles
                               but Failed to Inform and Protect Consumers

             30.      In large part because of prior internal investigations, investigations by the Office
  of Defects Investigation (“ODI”) of the National Highway Traffic Safety Administration, and
  thousands of complaints regarding Porsche’s use of epoxy on certain slip-fit attachments,
  Porsche has been aware for many years that epoxy adhesive is insufficient to adjoin certain
  engine coolant system components.




                                       CLASS ACTION COMPLAINT
                                                  7
  00142848
Case 1:18-cv-24988-FAM Document 1 Entered on FLSD Docket 11/29/2018 Page 9 of 21




             31.   Porsche has used adhesive epoxy on the engine coolant system in its 2001-2007
  996 and 997 models, including the 911 Turbo, GT3, GT3RS, GT2, and GT2RS models.1 These
  vehicles suffered the same fate as the Defective Vehicles: sudden separation of the coolant pipes
  from the thermostat housing body due to failure of the epoxy adhesive.
             32.   On April 26, 2013, the ODI opened an investigation into complaints of sudden,
  high volume coolant leakage in model years 2001-2007 Porsche 911’s. According to the ODI,
  “[t]he complaints alleged that pipe ends joined by epoxy to certain coolant system components
  may fail suddenly and separate, resulting in large volumes of coolant leakage.”2
             33.   In response to the ODI investigation, “Porsche identified a manufacturing quality
  issue with the supplier’s application of adhesive to coolant pipe fittings that resulted in elevated
  failure rates in approximately 6,800 early production Porsche 997 vehicles.”3 The ODI
  determined, based on sales data provided by Porsche, that the coolant pipe fittings at the water
  neck assembly were at issue. Importantly, Porsche admitted in its filings with the ODI that it “did
  not conduct specific durability testing of the adhesive bonds used in the coolant pipe fittings.”4
             34.   As part of the ODI investigation, Porsche admitted that in 2007 – well before it
  designed and manufactured the Defective Vehicles – that it conducted an internal investigation
  into reported epoxy adhesive failures on coolant pipe fittings located at the “water neck” of the
  water pump housing in its 997 vehicles.
             35.   As a result of its internal investigation, Porsche claimed that it “identified the
  cause as inadequate application of the adhesive.” It represented to the ODI, that as a result of
  Porsche’s internal investigation, Porsche’s supplier “introduced an automated metering device
  for application of adhesive on pipe adapters.”5
             36.   Porsche also represented to the ODI that even though there was a problem, it did
  not pose a safety problem. The engine coolant system, including the water neck, in the Porsche


  1
         Internally, Porsche refers to all 911 models manufactured between 1997 and 2004 as the
  “Porsche 996” models, and those manufactured between 2004 and 2012 as the “Porsche 997”
  models.
  2
         U.S. Department of Transportation, National Highway Traffic Safety Administration,
  ODI Resume, PE 13-009.
  3
         Id.
  4
         Id.
  5
         Id.
                                  CLASS ACTION COMPLAINT
                                                  8
  00142848
Case 1:18-cv-24988-FAM Document 1 Entered on FLSD Docket 11/29/2018 Page 10 of 21




  997 vehicles is located in the engine compartment, in the rear of the vehicle. According to
  Porsche, “the rate of leakage from a disconnected water neck pipe [was] limited by a plastic
  clamp which limits the displacement of the pipe to a few millimeters.”6 As a result, “[i]n
  Porsche’s assessment, [] the coolant would immediately expand and evaporate.…”7
             37.   The ODI noted that in Porsche’s assessment, because of the location of the engine
  coolant system in the rear of the Porsche 997 vehicles and the minimal coolant that could leak
  from the water neck pipe due to the plastic clamp, “Porsche does not believe that this is likely to
  result in a loss of traction or control to the incident vehicle or following traffic.”8
             38.   As a result, the ODI did not identify a safety-related defect in the Porsche 997
  vehicles. However, in closing its investigation on March 10, 2014, the ODI stated that although
  “[a] safety-related defect had not been identified at this time, [t]he closing of this investigation
  does not constitute a finding by NHTSA that a safety-related defect does not exist.”9
             39.   Despite Porsche’s representations to the ODI that it had fixed the problem in the
  Porsche 997 vehicles by implementing an automated process for applying the epoxy adhesive to
  the coolant pipes, the epoxy adhesive on certain slip-fit attachments in the Defective Vehicles’
  engine coolant system continues to fail.
             40.   Additionally, unlike the Porsche 997 vehicles, the engine and the engine coolant
  system in the Defective Vehicles are located in the front of the vehicle. As such, the engine
  coolant system in the Defective Vehicles is exposed to different rates of road and internal
  component vibration than the Porsche 997 models; the layout, size, and design of engine,
  drivetrain, steering, and cooling system components is different in the Defective Vehicles; and
  the coolant pipes in the Defective Vehicles are not reinforced with a plastic clamp at their
  connection to the thermostat housing. Moreover, when the coolant pipe disconnects from the
  thermostat housing while the Defective Vehicles are in use, the pipe completely separates,
  dumping a significant amount of coolant liquid through the engine compartment and onto the
  tires of the vehicles and the roadway. This results in a significant safety risk for both the driver
  of the Defective Vehicle and those traveling behind.

  6
             Id.
  7
             Id.
  8
             Id.
  9
             Id.
                                    CLASS ACTION COMPLAINT
                                               9
  00142848
Case 1:18-cv-24988-FAM Document 1 Entered on FLSD Docket 11/29/2018 Page 11 of 21




             41.    In addition to the ODI investigation, there are widespread complaints reported
  online about this dangerous Cooling System Defect in Panamera Vehicles and Cayenne
  Vehicles. For example, the following complaints were found on various online forums:
                  An owner of a model year 2013 Porsche Cayenne S stated: “While my wife
                   was driving on a highway the coolant hose completely separated from the
                   housing causing the car to rapidly overheat without warning. Excessive smoke
                   forced my wife to pull over and to exit the vehicle with 2 small children in an
                   unsafe area of the highway. A Porsche service facility diagnosed the vehicle
                   and replaced the component at a cost of $5,343.56. The vehicle was 4.5 years
                   old at the time of the repair.”10
                  “The coolant tube that connects the thermostat housiing [sic] to the upper
                   radiator hose just popped out from the thermostat housing and dropped about 2
                   qts of coolant. The tube is fastened with epoxy that apparently can fail after
                   repeated heat/cool cycles. The epoxy applicable was visibly insufficient with
                   uneven coverage.”11
                  “We have the V8 Cayenne S from 2012, about 40k miles….When something
                   breaks it is not trivial. Recently our 2012 Cayenne experienced a COOLANT
                   LEAK due to the ENDEMIC PORSCHE COOLANT PIPE ATTACHMENT
                   DESIGN…Our Cayenne cooling tube connecting the 2 halves of the engine
                   came loose, and all the coolant escaped the car in less than 30 seconds.
                   Luckily we were on surface streets, and after flat-bedding the SUV 30 miles to
                   the nearest dealer, the cost to repair was $5,500.”12
                  “Was picking up my parents from the airport in my 20k miles Panamera 4s
                   and the red engine warning overheat started to flash. Then, coolant gauge
                   defective flashed yellow. Then, overheat. Back and forth - temp meter pegged
                   to red overheat, then off, then pegged to red. Seemed to lose power but was
                   still going, hard to know if a sensor problem or overheat. Being on the freeway
                   in bumper to bumper had to drive at least a bit to find a safe spot with a
                   shoulder. Was towed to the dealer via 1800Porsche and they mentioned some
                   two part tube connecting A to B that was changed to a single piece that can no
                   longer blow. Mine blew up.”13
                  “I had the same issue with my 2011 Panamera S...The hose/tube connection
                   blew out of the engine block. Its [sic] a metal tube connecting coolant hose to

  10
          http://www.carproblemzoo.com/porsche/cayenne/coolant-leaking-problems.php    (last
  visited October 31, 2018).
  11
          https://www.6speedonline.com/forums/panamera/274908-2011-panamera-turbo-
  nightmare-anyone-else-having-issues-model-2.html (last visited October 31, 2018).
  12
          https://www.cargurus.com/Cars/Discussion-t9673_ds705764 (last visited October 31,
  2018).
  13
          https://www.6speedonline.com/forums/panamera/313204-coolant-overheat-blow-
  out.html (last visited October 31, 2018).
                                   CLASS ACTION COMPLAINT
                                               10
  00142848
Case 1:18-cv-24988-FAM Document 1 Entered on FLSD Docket 11/29/2018 Page 12 of 21




                   engine block.. [sic] The epoxy or sealant fails and the tube blows out.. [sic]
                   Got the warning lights and bells and whistles about stopping engine and I
                   pulled over and parked.. [sic] Porsche arranged flatbed to get car to dealer.
                   They told me that this is not an uncommon issue[.]”14
                  “HELP! 2010 Panamera S Coolant blew out engine Temperature high! NEED
                   ADVICE! Hi everyone, I need some serious help… I was driving my 2010
                   Panamera S V8 around 4-6000RPM for about 5-10 mins and I saw the engine
                   temp went pass the middle line. Soon later I smelled coolant from the inside.
                   Following messages were immediately displayed: “check coolant Level”,
                   “Engine Temperature high”, “Temperature sensor failed (something like that)”
                   I then shut down the engine after 1 minute or 2. I opened up the hood and see
                   coolant everywhere in the engine bay, it was even shot out of the hood.”15
                  “The coolant on mine did leak out recently, as it has for the original posterior
                   [sic] and a couple of other guys, causing a high engine temperature warning.
                   The thermostat housing appears to be the weakness here. This happened after
                   45k miles.16
                  “My 2011 S with 83k miles on it had a failure of the glue (Loctite 638/648)
                   that holds an aluminum coolant pipe into the thermostat housing on the front
                   of the engine.
                  “New owner of a 2013 Cayenne GTS. . . Got a call that the ‘thermostat pipe’
                   could be moved by hand and should be replaced NOW. Service advisor
                   thought it was around $2800 to do.”17

                      Porsche Refuses to Inform Drivers of the Defect or Recall the
                           Defective Vehicles to Implement Necessary Repairs

             42.    Despite knowledge of the Cooling System Defect and its development of a new,
  more reliable design of the thermostat housing, Porsche refuses to admit there is a problem with
  the Defective Vehicles, refuses to notify purchasers of the Defective Vehicles that use of
  adhesive on certain slip-fit attachments is prone to sudden failures, and refuses to recall the
  Defective Vehicles to conduct the repair. Every new and used Porsche vehicle purportedly
  undergoes a thorough inspection before it is sold or leased. The results of the inspection are
  made available to each buyer and lessee. Porsche could have but did not inform Plaintiffs and
  14
         Id.
  15
         https://www.6speedonline.com/forums/panamera/364043-help-2010-panamera-s-coolant-
  blew-out-engine-temperature-high-need-advice.html (last visited October 31, 2018).
  16
         https://www.6speedonline.com/forums/panamera/274908-2011-panamera-turbo-
  nightmare-anyone-else-having-issues-model-3.html (last visited October 31, 2018).
  17
         https://rennlist.com/forums/cayenne-958-2011-2018/1045931-2011-2014-v8-serious-
  issue-coolant-pipe-glue.html (last visited October 31, 2018).
                                  CLASS ACTION COMPLAINT
                                                  11
  00142848
Case 1:18-cv-24988-FAM Document 1 Entered on FLSD Docket 11/29/2018 Page 13 of 21




  other Class Members that the adhesive slip-fit design is prone to early failure. Instead, Porsche
  claims ignorance of the problem, leaving Plaintiffs and the Class Members to pay thousands of
  dollars in repair costs.
             43.   There are alternate, safer designs for attaching coolant pipes to the thermostat
  housing, including the one Porsche has used in certain Panamera Vehicles. With this alternate
  design, the coolant pipes have a mounting flange that bolts onto the thermostat housing, as
  illustrated in the diagram below:




             44.   Porsche has not informed drivers of this safer alternative design and refuses to
  implement it in the Defective Vehicles for free. Instead, Porsche requires owners of the
  Defective Vehicles to pay thousands of dollars in repairs and continues to represent that its
  vehicles are safe.
             45.   Porsche is aware the safety and reliability are of primary importance to purchasers
  of its vehicles, and thus engaged in a long-term advertising campaign, representing that the
  Defective Vehicles are safe. Porsche represents in the Defective Vehicles owner’s manuals that
  the Defective Vehicles were manufactured with “advanced engineering, rigid quality control and
  demanding inspections.” Additionally, on its website for 2018 Cayennes, Porsche states, “Arrive
  at your destination more safely, comfortably & efficiently.”
                                    CLASS ACTION COMPLAINT
                                               12
  00142848
Case 1:18-cv-24988-FAM Document 1 Entered on FLSD Docket 11/29/2018 Page 14 of 21




             46.    Porsche’s advertising brochures for the Defective Vehicles also highlight the
  safety features. For example, in Porsche’s brochure for the 2013 Panamera, Porsche represents:
  “Performance, safety and the environment are a balance – one that Porsche engineering tackled
  to create a level of environmental responsibility and regard for driving safety that reflects a more
  balanced view of one’s place in the world.” Similarly, in Porsche’s brochure for the 2014
  Cayenne Porsche states: “Another of our principles: high performance should never come at the
  expense of comfort or safety, and this is something we have kept to. Even with a car offering the
  phenomenal out-put of the Cayenne Turbo.”
             47.    Contrary to these affirmative promises and reasonable consumer expectations, the
  use of adhesive epoxy on certain slip-fit attachments in the Defective Vehicles’ engine coolant
  system is a design and manufacturing defect, rendering the Defective Vehicles unreliable and
  unsafe.
                                   CLASS ACTION ALLEGATIONS
             48.    Plaintiffs bring this class action pursuant to Fed. R. Civ. P. 23(a) and (b)(3) on
  behalf of a proposed Class defined as:
             All persons who are the current or former owners, purchasers or lessees of the
             Defective Vehicles distributed for sale or lease in any of the fifty States, the
             District of Columbia, Puerto Rico, and all other United States territories and
             possessions.

             49.    Alternatively, Plaintiffs allege a Florida state Class defined as all persons who
  purchased or leased a Defective Vehicle in Florida.
             50.    Excluded from the Class are: (a) Porsche, its officers, directors and employees; its
  affiliates and affiliates’ officers, directors and employees; its distributors and distributors’
  officers, directors and employees; and Porsche Dealers and Porsche Dealers’ officers and
  directors; (b) Plaintiffs’ Counsel; (c) judicial officers and their immediate family members and
  associated court staff assigned to this case; and (d) persons or entities who or which timely and
  properly excluded themselves from the Class.
             51.    Certification of Plaintiffs’ claims for classwide treatment is appropriate because
  Plaintiffs can prove the elements of their claims on a classwide basis using the same evidence as
  would be used to prove those elements in individual actions alleging the same claims.
             52.    Numerosity—Federal Rule of Civil Procedure 23(a)(1). The Class consists of
  tens of thousands of people. Therefore, the Class is so numerous that joinder of all members
                                CLASS ACTION COMPLAINT
                                               13
  00142848
Case 1:18-cv-24988-FAM Document 1 Entered on FLSD Docket 11/29/2018 Page 15 of 21




  would be impracticable. The sheer number of the Class Members makes joinder of all members
  impracticable.
             53.   Commonality and Predominance—Federal Rule of Civil Procedure 23(a)(2)
  and 23(b)(3). This action involves common questions of law and fact that predominate over any
  questions affecting individual Class Members, including:
                   a.     whether the Defective Vehicles are defective;
                   b.     whether Porsche misrepresented the standard, quality, and characteristics
                          of the Defective Vehicles;
                   c.     whether Porsche’s misrepresentations regarding the standard, quality and
                          characteristics of the Defective Vehicles were likely to mislead reasonable
                          consumers;
                   d.     whether Porsche’s omission that it did not sufficiently attach certain
                          engine coolant system components was a material fact that a reasonable
                          consumer would be expected to rely on when deciding whether to
                          purchase a vehicle;
                   e.     whether Plaintiffs and the other Class Members have been damaged and, if
                          so, the extent of such damages; and
                   f.     whether Plaintiffs and the other Class Members are entitled to equitable
                          relief, including but not limited to, restitution and injunctive relief.
             54.   Porsche engaged in a common course of conduct giving rise to the legal rights
  sought to be enforced by Plaintiffs individually and on behalf of the other Class Members.
  Similar or identical statutory and common law violations, business practices, and injuries are
  involved. Individual questions, if any, pale by comparison, in both quality and quantity, to the
  numerous common questions that dominate this action.
             55.   Typicality—Federal Rule of Civil Procedure 23(a)(3). Plaintiffs’ claims are
  typical of the claims of the other Class Members because, among other things, Plaintiffs and the
  other Class Members were injured through the substantially uniform misconduct described
  above. Plaintiffs are advancing the same claims and legal theories on behalf of themselves and
  the other Class Members, and no defense is available to Porsche that is unique to Plaintiffs.
             56.   Adequacy of Representation—Federal Rule of Civil Procedure 23(a)(4).
  Plaintiffs is an adequate representative of the Class because their interests do not conflict with
                                    CLASS ACTION COMPLAINT
                                               14
  00142848
Case 1:18-cv-24988-FAM Document 1 Entered on FLSD Docket 11/29/2018 Page 16 of 21




  the interests of the other Class Members. Additionally, Plaintiffs have retained counsel
  competent and experienced in complex class action litigation. Thus, the Class’s interests will be
  fairly and adequately protected by Plaintiffs and their counsel.
             57.    Superiority—Federal Rule of Civil Procedure 23(b)(3). A class action is
  superior to any other available means for the fair and efficient adjudication of this controversy,
  and no unusual difficulties are likely to be encountered in the management of this matter as a
  class action. The damages, harm, or other financial detriment suffered individually by Plaintiffs
  and the other Class Members are relatively small compared to the burden and expense that would
  be required to litigate their claims on an individual basis against Porsche, making it
  impracticable for the Class Members to individually seek redress for Porsche’s wrongful
  conduct. Even if the Class Members could afford individual litigation, the court system should
  not be forced to shoulder such inefficiency. Individualized litigation would create a potential for
  inconsistent or contradictory judgments and increase the delay and expense to all parties and the
  court system. By contrast, the class action device presents far fewer management difficulties and
  provides the benefits of single adjudication, economies of scale, and comprehensive supervision
  by a single court.
                                          CAUSES OF ACTION
                                                 COUNT I
                   Violation of the Florida Deceptive and Unfair Trade Practices Act
                                     Florida Stat. §§ 501.201, et seq.

             58.    Plaintiffs repeat and reallege Paragraphs 1 through 57 as if fully set forth herein.
             59.    The purpose of the Florida Deceptive and Unfair Trade Practices Act
  (“FDUTPA”) is “to protect the consuming public … from those who engage in unfair methods of
  competition, or unconscionable, deceptive, or unfair acts or practices in the conduct of any trade
  or commerce.” Fla. Stat. § 501.202(2) (2018). FDUTPA prohibits “[u]nfair methods of
  competition, unconscionable acts or practices, and unfair or deceptive acts or practices in the
  conduct of any trade or commerce.” Fla. Stat. § 501.204(1).
             60.    Plaintiffs and the other Class Members are “consumers,” as defined by Florida
  Statute § 501.203(7), who purchased or leased one or more Defective Vehicles.
             61.    Porsche was engaged in and committed the acts alleged herein in the course of
  “trade or commerce” within the meaning of Fla. Stat. § 501.203(8).
                                      CLASS ACTION COMPLAINT
                                                 15
  00142848
Case 1:18-cv-24988-FAM Document 1 Entered on FLSD Docket 11/29/2018 Page 17 of 21




             62.   Porsche has violated the FDUTPA by willfully and deliberately engaging in the
  unfair and deceptive practices as described herein which offend public policies and are immoral,
  unethical, unscrupulous and substantially injurious to consumers.
             63.   In the course of conducting business, Porsche intentionally committed unfair and
  deceptive practices by, among other things, making misrepresentations and omissions of material
  fact that the Defective Vehicles are safe, and omitting the material fact that it manufactured and
  sold the Defective Vehicles with a uniform safety defect.
             64.   The facts concealed or not disclosed by Porsche to Plaintiffs and the other Class
  Members are material in that a reasonable consumer would have considered them to be important
  in deciding whether to purchase or lease a Defective Vehicle or pay a lesser price. Had Plaintiffs
  and the other Class Members known Porsche used a defective slip-fit design in certain
  components of the Defective Vehicles’ engine coolant system that were prone to early failure,
  they would not have purchased or leased the Defective Vehicles, or would have paid less for
  them.
             65.   Plaintiffs and the other Class Members were injured and incurred actual damages
  as a result of Porsche’s conduct in that they relied on Porsche’s representations and as a result:
  purchased or leased the Defective Vehicles that used an unsafe and malfunctioning means of
  adjoining critical engine coolant system components; overpaid for the Defective Vehicles and
  did not receive the benefit of their bargain; paid out of pocket to repair the defect, which was
  known to Porsche; suffered an untimely and accelerated diminution in value of the Defective
  Vehicles; and suffered other injuries proximately caused by Porsche’s misconduct as alleged
  herein. These injuries are the direct and proximate consequence of Porsche’s misconduct and
  violation of Fla. Stat. § 501.201.
             66.   Pursuant to Fla. Stat. §§ 501.211(1) and (2), Plaintiffs seek an order for
  restitution, disgorgement, and damages. Additionally, pursuant to Fla. Stat. § 501.2105, Plaintiffs
  make claims for damages, attorneys’ fees and costs.
                                                COUNT II
                           Breach of Implied Warranty of Merchantability
             67.   Plaintiffs repeat and reallege Paragraphs 1 through 66 as if fully set forth herein.
             68.   A warranty that the Defective Vehicles were in merchantable condition and fit for
  their ordinary purpose was implied by law in the instant transaction.
                                     CLASS ACTION COMPLAINT
                                                16
  00142848
Case 1:18-cv-24988-FAM Document 1 Entered on FLSD Docket 11/29/2018 Page 18 of 21




             69.   Plaintiffs and the other Class Members purchased or leased the Defective
  Vehicles that were manufactured and sold by Porsche in consumer transactions.
             70.   The Defective Vehicles, when sold and leased, and at all times thereafter, were
  not in merchantable condition and were not fit for the ordinary purpose for which cars are used.
  Under Porsche’s possession and control the Defective Vehicles were designed and equipped with
  defective engine coolant system components that rendered the Defective Vehicles at all times
  thereafter unmerchantable, unfit for ordinary use, unsafe, and a threat to public safety. Plaintiffs
  and the other Class Members used their Defective Vehicles in the normal and ordinary manner
  for which the Defective Vehicles were designed and advertised.
             71.   Porsche knew at the time of sale to Plaintiffs, or earlier, the epoxy adhesive on
  slip-fit attachments in the Defective Vehicles’ engine coolant system constituted a design and
  manufacturing defect, as the adhesive consistently failed to keep certain components adjoined,
  rendering the Defective Vehicles unfit for their ordinary purpose.
             72.   Despite Plaintiffs’ and the other Class Members’ normal and ordinary use,
  maintenance, and upkeep, the adhesive epoxy failed, as it did in the Defective Vehicles’
  thermostat assembly. The coolant pipes of the Defective Vehicles separated from the thermostat
  housing as a result of a manufacturing and/or design defect that existed at the time Porsche
  transferred the Defective Vehicles from its possession or control. The defect rendered the
  Defective Vehicles unfit for their ordinary use and incapable of performing the tasks they were
  designed, advertised, and sold to perform.
             73.   As a result, Porsche’s use of adhesive epoxy on slip-fit attachments on certain
  engine coolant system components in the Defective Vehicles’ is not of fair, average quality. Nor
  would it pass without objection in the automotive industry. Sudden and unexpected separation of
  the engine coolant system components during normal use immediately overheats the vehicle,
  renders the vehicle unsafe to drive and requires substantial repairs before safe, ordinary use can
  resume.
             74.   All conditions precedent have occurred or been performed.
             75.   Porsche has actual notice of its breach of warranty. Through consumer complaints
  and information from its own repair facilities, Porsche learned the defect, the existence and
  ubiquity of which it knew since at least 2007, has been the subject of publicized consumer
  disputes nationwide.
                                   CLASS ACTION COMPLAINT
                                              17
  00142848
Case 1:18-cv-24988-FAM Document 1 Entered on FLSD Docket 11/29/2018 Page 19 of 21




             76.   Porsche’s warranty disclaimers, exclusions, and limitations, to the extent they
  may be argued to apply, were, at the time of sale or lease, and continue to be unconscionable and
  unenforceable to disclaim liability for a known, latent defect. Porsche knew when it first made
  these warranties and their limitations that the defect existed, and that the warranties would expire
  before a reasonable consumer would notice or observe the defect. Porsche also failed to take
  necessary actions to adequately disclose or cure the defect after the existence of the defect came
  to the public’s attention and sat on its reasonable opportunity to cure or remedy the defect and its
  breaches of warranty, and to prevent consumers’ losses. Under these circumstances, it would be
  futile to enforce any informal resolution procedures or give Porsche any more time to cure the
  defect, its breaches of warranty, or otherwise attempt to resolve or address Plaintiffs’ and the
  other Class Members’ claims.
             77.   As a direct and foreseeable result of the defect in the Defective Vehicles’ engine
  coolant systems, Plaintiffs and the other Class Members suffered diminution in the value of the
  Defective Vehicles, out-of-pocket losses related to towing, repairing, maintaining, and servicing
  the Defective Vehicles, as well as costs associated with arranging and obtaining alternative
  means of transportation, and other incidental and consequential damages recoverable under the
  law.
             78.   Plaintiffs and the other Class Members have had sufficient direct dealings with
  either Porsche or its agents (dealerships) to establish privity of contract between Plaintiff and the
  Class Members. Notwithstanding, privity is not required in this case because Plaintiff and the
  Class Members are the intended third-party beneficiaries of contracts between Porsche and its
  dealers; specifically, they are the intended beneficiaries of Porsche’s implied warranties. The
  dealers were not intended to be the ultimate consumers of the Defective Vehicles; the warranty
  agreements were designed for and intended to benefit the ultimate consumers only. Finally,
  privity is also not required because Plaintiffs and the Class Members’ Defective Vehicles are
  inherently dangerous due to the aforementioned defects and nonconformities.
                                               COUNT III
                                            Declaratory Relief
             79.   Plaintiffs repeat and reallege Paragraphs 1 through 78, as if fully set forth herein.




                                     CLASS ACTION COMPLAINT
                                                18
  00142848
Case 1:18-cv-24988-FAM Document 1 Entered on FLSD Docket 11/29/2018 Page 20 of 21




             80.    Pursuant to 28 U.S.C. § 2201, this Court may “declare the rights and legal
  relations of any interested party seeking such declaration, whether or not further relief is or could
  be sought.”
             81.    Porsche marketed, distributed, and sold the Defective Vehicles with a defect in
  the engine cooling system that is prone to complete malfunction on account of Porsche’s failure
  to properly adjoin the defective components.
             82.    Accordingly, Plaintiffs seek entry of the following declarations: all Defective
  Vehicles contain a design defect in the engine coolant system; (2) all persons who purchased the
  Defective Vehicles are to be provided the best practicable notice of the defect, which cost shall
  be borne by Porsche; and (3) Porsche must establish an inspection and repair program and
  protocol, and notify the Class Members of such program and protocol, pursuant to which
  Porsche, including its authorized representatives, will repair and replace all necessary parts of the
  engine coolant systems in the Class Members’ Defective Vehicles, and at no cost to the Class
  Members.
                                        REQUESTS FOR RELIEF
             WHEREFORE, Plaintiffs, individually and on behalf of the Class Members,
  respectfully request that the Court enter an Order:
             a.    certifying the Class under Federal Rule of Civil Procedure 23(a), 23(b)(2), and
                   23(b)(3), as requested herein;
             b.    appointing Plaintiffs as Class Representatives and the undersigned counsel as Class
                   Counsel;
             c.    finding that Porsche engaged in the unlawful conduct as alleged herein;
             d.    awarding Plaintiffs and the other Class Members damages;
             e.    awarding Plaintiffs and the other Class Members restitution and disgorgement of
                   monies Porsche acquired through its violations of the law;
             f.    awarding Plaintiffs and the other Class Members declaratory and injunctive relief,
                   including requiring Porsche to repair or replace the Defective Vehicles’ engine
                   coolant system components and inform purchasers and leasees of the defect;
             g.    awarding Plaintiffs and the other Class Members pre-judgment and post-judgment
                   interest on all amounts awarded;


                                      CLASS ACTION COMPLAINT
                                                 19
  00142848
Case 1:18-cv-24988-FAM Document 1 Entered on FLSD Docket 11/29/2018 Page 21 of 21




             h.   awarding Plaintiffs and the other Class Members reasonable attorneys’ fees, costs,
                  and expenses; and
             i.   granting such other relief as the Court deems just and appropriate.
                                         JURY TRIAL DEMAND
             Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury on all
  claims in this Class Action Complaint so triable.
                                                   Respectfully submitted,
  Dated: November 29, 2018                      s/ T. Michael Morgan

                                                T. Michael Morgan (FSB 0062229)
                                                MORGAN & MORGAN, P.A.
                                                20 North Orange Avenue, Suite 1600
                                                Orlando, Florida 32801
                                                Tel: (407) 420-1414
                                                Fax: (407) 641-5846
                                                mmorgan@forthepeople.com
                                                Timothy G. Blood (pro hac vice to be filed)
                                                Paula R. Brown (pro hac vice to be filed)
                                                Aleksandr J. Yarmolinets (CA276707)
                                                BLOOD HURST & O’REARDON, LLP
                                                501 West Broadway, Suite 1490
                                                San Diego, California 92101
                                                Tel: (619) 338-1100
                                                Fax: (619) 338-1101
                                                tblood@bholaw.com
                                                pbrown@bholaw.com
                                                ayarmolinets@bholaw.com
                                                Ray P. Boucher (CA115364)
                                                Maria L. Weitz (CA268100)
                                                RAY BOUCHER LLP
                                                26100 Oxnard Street, Suite 600
                                                Woodland Hills, California 91367
                                                Tel: (818) 340-5400
                                                Fax: (818) 340-5401
                                                ray@boucher.la
                                                weitz@boucher.la
                                                Attorneys for Plaintiffs




                                      CLASS ACTION COMPLAINT
                                                 20
  00142848
